Citation Nr: 1810982	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected residuals of lung cancer status post upper right lobectomy (lung disability), rated as noncompensable prior to May 7, 2009; 10 percent disabling prior to October 30, 2012; and 30 percent disabling since October 30, 2012. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left upper leg burn. 

3.  Entitlement to service connection for residuals of left upper leg burn.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.  

6.  Entitlement to an initial increased rating for service-connected painful scar, posterior chest, rated as 10 percent disabling from March 28, 2014.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1961 to November 1966.  The Veteran also had Naval Reserve service with various periods of active duty for training (ACDUTRA).  The Veteran passed away in September 2016.  The appellant is his surviving spouse and was substituted for the Veteran in June 2017.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, August 2015, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In October 2017, the appellant testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The issue(s) of painful posterior chest scar and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 7, 2009, there was no evidence of local recurrence or metastasis of the Veteran's lung cancer residuals.  

2.  From May 7, 2009 to October 30, 2012, the Veteran's lung disability was not productive of  FEV-1 less than 71 percent predicted; FEV-1/FVC of less than 71 percent; or DLCO (SB) of less than 66 percent predicted.

3.  From October 30, 2012 to February 5, 2016, the Veteran's lung disability was not productive of  FEV-1 less than 56 percent predicted; FEV-1/FVC of less than 56 percent; or DLCO (SB) of less than 56 percent predicted.

4.  Since February 5, 2016, the Veteran required outpatient oxygen therapy.

5.  A claim of entitlement to service connection for residuals of left upper leg burn was previously denied by a rating decision dated April 2007 because there was no evidence that the leg burn was incurred in service.  This decision became final in 2008, as the Veteran did not perfect the appeal.

6.  The evidence received subsequent to the April 2007 final denial of the claim for service connection for residuals of left upper leg burn is new, and is also material because it raises a reasonable possibility of substantiating the claim.

7.  Medical evidence of record indicates that residuals of left upper leg burn were not incurred in or otherwise related to the Veteran's period of active service.

8.  A claim of entitlement to service connection for PTSD was previously denied by a rating decision dated April 2007 because there was no diagnosis of PTSD or evidence of an in-service stressor or a diagnosis of PTSD.  This decision became final in 2008, as the Veteran did not perfect the appeal.

9.  The evidence received subsequent to the April 2007 final denial of the claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating the claim.

10.  The preponderance of the evidence of record does not show that the Veteran's PTSD is related to an in-service stressor.
   

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for lung disability prior to May 7, 2009 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6819-6844 (2017).  

2.  The criteria for a rating in excess of 10 percent prior to October 30, 2012 for lung disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6819-6844 (2017).  

3.   The criteria for a rating in excess of 30 percent prior to February 5, 2016 for lung disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6819-6844 (2017).  

4.  Since February 5, 2016, the criteria for a total disability rating (100 percent) for residuals of lung cancer status post upper right lobectomy have been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6819-6844 (2017).  

5.  As new and material evidence has been received, the criteria to reopen the claim for service connection for residuals of left upper leg burn have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for entitlement to service connection for residuals of left upper leg burn have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

7.  As new and material evidence has been received, the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Lung Cancer Residuals

The appellant asserts the Veteran's current disability ratings for residuals of nonsmall cell lung cancer status post right upper lobectomy are not indicative of the severity of his pulmonary symptomatology throughout the appeal period.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is presently rated under Diagnostic Codes 6819-6845. Diagnostic Code 6819 notes that malignant neoplasm in any specified part of the respiratory system exclusive of skin growth will be rated as 100 percent disabling beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination, and if there has been no local recurrence or metastasis, the disability is rated on residuals.

The Board has considered whether Diagnostic Code 6845 adequately addresses the Veteran's pulmonary condition.  The medical evidence demonstrates that the Veteran's symptomology includes status post upper lobectomy, chronic obstructive pulmonary disease (COPD), emphysema, pulmonary fibrosis, and interstitial lung disease.  As the preponderance of the medical evidence attributes the Veteran's respiratory conditions to residuals of lung cancer status post upper right lobectomy, the Board finds that the Veteran's lung disability should be rated under Diagnostic Code 6844 rather than Diagnostic Code 6845.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).  The Veteran cannot receive separate ratings for his respiratory conditions.  See 38 C.F.R. § 4.96 (a).  Additionally, 38 C.F.R. § 4.14 prohibits separate disability ratings for conditions with overlapping symptomatology, such as the Veteran's COPD, emphysema, pulmonary fibrosis, and interstitial lung disease, all of which limit pulmonary function.  As such, the Veteran should be assigned a single disability rating for residuals of lung cancer status post upper right lobectomy under Diagnostic Code 6844. 

Under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845), a 10 percent rating is assigned for an FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is assigned where there is FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or; the FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40 percent predicted, or; maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that the post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When both pre- and post-bronchodilator results are available, the post-bronchodilator results should be applied to the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96 (d)(5).

In cases where there are co-existing respiratory conditions, a single rating will be assigned under the diagnostic code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96.

Turning to the medical evidence of record, the Veteran underwent a right upper lobectomy in November 2006 and was diagnosed with service-connected nonsmall cell lung cancer.  The Veteran completed chemotherapy in April 2007.   Under Diagnostic Code 6819, the Veteran was assigned a 100 percent rating from November 6, 2006 and a noncompensable rating from November 1, 2007.

The Board finds that a noncompensable rating is warranted from November 1, 2007.  The Veteran presented to the VA Hematology Oncology Clinic in January 2008 and a comparison of CT scans dated June 2007 and September 2007 showed no evidence of recurrence.  As there was no evidence of local recurrence or metastasis, a rating of 0 percent for this period is proper and an increased initial rating is not warranted.

The Veteran was assigned a rating of 10 percent from May 7, 2009 to October 30, 2012, and the Board finds that a higher rating is not warranted for this period.  On VA examination in May 2009, the Veteran reported occasional cough, but dyspnea on exertion when walking two or three blocks.  He reported walking a quarter of a mile at a moderate pace daily.  PFTs revealed FEV-1 of 79 percent, predicted; and DLCO (SB) of 73 percent predicted.  The examiner noted that a recent CT scan showed several small nodules, no mass, only mild interstitial lung disease, and a borderline size lymph node.  The diagnoses were COPD; nonsmall cell lung cancer status post right upper lobectomy with no evidence of recurrence; and asbestos exposure without scarring.  Under Diagnostic Code 6844, these PFT findings correspond with an initial rating of 10 percent from May 7, 2009.  The Veteran does not meet the criteria for a higher initial rating for this period, as there is no medical evidence of record demonstrating FEV-1 less than 71 percent predicted; FEV-1/FVC of less than 71 percent; or DLCO (SB) of less than 66 percent predicted.   

In a November 2012 rating decision, the RO granted a rating of 30 percent from October 30, 2012.  The Board finds that a rating in excess of 30 percent from October 30, 2012 to February 5, 2016 is not warranted, and a rating of 100 percent is warranted from February 5, 2016. 

Private imaging studies show the Veteran was diagnosed with pulmonary fibrosis in March 2011.  In a comparison study of CT scans from 2010, Dr. K.G. noted there were no pleural or pericardial effusions identified.  No new suspicious findings were identified and the impression was stable CT scan of the chest.  A subsequent March 2011 treatment note by Dr. H.K. indicated the Veteran had some chronic dyspnea with exertion.  The Veteran reported walking on a treadmill up to 15 to 17 minutes and denied the use of inhalers.  While emphysematous changes were noted on the recent CT scan, the Veteran was unaware of any official diagnosis of COPD or emphysema.  The physician noted that the left lower lobe nodule had not changed since the December 2010 CT scan.  In a September 2012 CT scan, this nodule was grossly unchanged and the impression was stable CT of the chest.  Private PFTs conducted on September 13, 2012 revealed FEV-1 of 86 percent predicted; FEV1/FVC of 71 of percent; and DLCO (SB) of 74 percent predicted.   

On VA examination on October 1, 2012, the examiner noted the above September 2012 PFT findings.  The examiner stated that the FEV-1 results most accurately depicted the Veteran's level of disability.  Multiple respiratory conditions were noted, including small cell lung cancer status post right upper left lobectomy, emphysema, and COPD.  However, the examiner did not indicate which condition was predominantly responsible for the limitation in pulmonary function.  The examiner stated that COPD/emphysema and left lung nodule were residual conditions or complications due to the neoplasm.  No exercise capacity testing was performed, but the examiner noted that inhaled medications, oral bronchodilators, and outpatient oxygen therapy were not required.  The examiner opined that the Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.     

On October 30, 2012, the Veteran presented to his private pulmonologist and PFTs revealed FEV-1 of 66 percent predicted; FEV1/FVC 75 of percent; and DLCO (SB) of 86 percent predicted.  Based on the foregoing, the Board finds that a rating of 30 percent, but no higher, is warranted from October 30, 2012 to February 5, 2016.  However, the Veteran does not meet the criteria for a rating in excess of 30 percent, as there is no medical evidence of record demonstrating FEV-1 less than 56 percent predicted; FEV-1/FVC of less than 56 percent; or DLCO (SB) of less than 56 percent predicted, during this period.  Additionally, there is no evidence the Veteran's condition necessitated outpatient oxygen therapy or inhalers, and there was no cor pulmonale, right ventricular hypertrophy or pulmonary hypertension during this period.

The Board finds that a rating of 100 percent is warranted from February 5, 2016. 

The Veteran received a VA examination in December 2015 and this examiner also noted the above September 2012 and October 2012 PFT findings.  The examiner noted status post right upper left lobectomy, emphysema, and COPD, but did not specify which condition was predominantly responsible for the limitation in pulmonary function.  The examiner opined that the Veteran's COPD/emphysema were less likely than not the result of lung cancer status post right upper lobectomy and as likely as not (50 percent or greater probability) the result of his extensive history of tobacco abuse.  The examiner also opined that the PFT findings were less likely than not the result of lung cancer status post right upper lobectomy and as likely as not (50 percent or greater probability) the result of COPD/emphysema and possibly pulmonary fibrosis.  No exercise capacity testing was performed, but it was noted that inhaled medications, oral bronchodilators, and outpatient oxygen therapy were not required.  The examiner determined that the Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.

The Veteran presented to Southwest Pulmonary on February 5, 2016 and reported difficulty breathing on exertion, shortness of breath, cough, and dyspnea.  Dr. A.H. noted that the Veteran was now using oxygen with all activities and his FVC was significantly and steadily decreasing.  The five-year prognosis was guarded at best.  PFTs revealed pre-bronchodilator results of FEV-1 of 59 percent predicted and FEV1/FVC of 99 of percent.  A June 7, 2016 PFT revealed pre-bronchodilator results of FEV-1 of 63 percent predicted; FEV1/FVC 78 of percent; and DLCO (SB) of 49 percent predicted.  The Board notes that post-bronchodilator results were not available.  

The Board notes that prior VA examinations did not specify which of the Veteran's respiratory conditions was predominantly responsible for the limitation in pulmonary function.  The October 2012 examiner found that COPD/emphysema and left lung nodule were residual conditions or complications due to the neoplasm, while the December 2015 VA examiner determined that these conditions were due to a history of smoking.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's respiratory impairment and corresponding treatment are residuals of his service-connected lung cancer status post right upper lung lobectomy.  

Diagnostic Code 6844 directs that a 100 percent disability rating should be awarded for restrictive lung disease requiring outpatient oxygen therapy.  38 C.F.R. § 4.97.  The record demonstrates that the Veteran required oxygen for all activities.  The medical evidence also shows the Veteran was prescribed various inhaled medications during this period.  In addition, the Veteran's family has reported symptoms of shortness of breath and dyspnea, which impaired the Veteran's ability to do daily activities such as mowing the lawn and showering.  In light of the foregoing and the Veteran's need for home oxygen during this period, the Board finds that a rating of 100 percent is warranted from February 5, 2016.  

In light of the appellant's testimony at the October 2017 Board hearing, the Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's disability ratings prior to February 5, 2016.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321  (b)(1).  To that end, the Court has held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected pulmonary disability are adequate in this case.  Taking into account all of the medical evidence of record, including well-documented PFTs, the Veteran's pulmonary condition is fully encapsulated by the present ratings. 

II. Left Upper Leg Burn

The Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material, and the Veteran's claim for service connection for left upper leg burn, is reopened. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran alleges that he sustained a burn on his upper left leg in June 1974 during a training exercise in which heat from an oil pit fire scalded his leg.  

Service treatment records show that upon separation from active duty in November 1966, a report of medical examination did not note any scar or burn on the left leg.  

A September 1973 annual examination revealed a burn noted on the upper left leg.  However, there was no indication on the report of medical examination that the burn was incurred on active duty or during a period of ACDUTRA. 

The Veteran claimed he was treated at the Red River Army Depot.  VA attempted to obtain these records, as well as Naval Reserve treatment records, but the RO received negative responses for both and determined that further attempts to obtain the records would be futile.  VA notified the Veteran and requested the Veteran submit the missing service treatment records or other relevant evidence in support of his claim.  No additional records were received.

The Veteran received a VA examination in March 2014 and the medical history noted that the Veteran sustained first and second degree burns on his leg in May 1973, following a burn pit practice exercise during a two-week reserve program.  The examiner stated that service treatment records revealed first and second degree burns to the left leg in May 1973 and indicated that the Veteran had residuals of the burn on the lateral left thigh.  The examiner opined that it was at least as likely as not that the left lateral thigh condition was caused by the burn in May 1973.  

The Board notes that the service treatment records do not contain any report of first and second degree burns in May 1973.  As such, it appears the VA examiner's opinion is based upon a history provided by the Veteran.  In any event, the evidence of record fails to show that the Veteran's claimed residuals of an upper left leg burn were incurred in service or are related to an in-service event, injury, or disease.  Rather, the available service treatment records do not demonstrate any treatment or line of duty determinations for the burn noted at the September 1973 annual examination. 

The Board acknowledges the Veteran's statements that he incurred a burn injury in service and finds the Veteran competent to report those symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, without competent and credible evidence that a left leg burn was incurred in service or is related to an in-service event, injury, or disease, service connection for residuals of left upper leg burn is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the Veteran's claim of entitlement to service connection for residuals of left upper leg burn is denied.   See 38 U.S.C. § 5107 (2012).

III. PTSD

The Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material, and the Veteran's claim for service connection for PTSD is reopened. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran's PTSD was related to his period of active service.  The Board notes that the Veteran had a present diagnosis of PTSD during the pendency of this appeal.  Therefore, the first element for service connection has been met.  

Turning to the evidence of record, the Veteran's service treatment records show no evidence of a diagnosis of psychiatric disorder during service.  In a February 1966 report of medical history for a flight physical, the Veteran denied any nightmares, frequent trouble sleeping, depression, or worry.  

Post-service, in various lay statements and medical examinations, the Veteran asserted that while he was assigned to air/sea rescue in the Philippines in 1963, a plane crashed into the bay, killing both pilots.  The Veteran pulled one pilot to the surface by his parachute and the top of the pilot's head and his left foot were missing.  The torso of the second pilot was found after several days and the Veteran remembered the smell of the decomposing body.  

The Veteran was seen for a VA mental health treatment plan in May 2014 and the physician that the Veteran reported the above stressor.  The Veteran stated that he noticed increasing problems sleeping, had increased irritability and anger, withdrew emotionally and ultimately following this alleged stressor.  In addition, he divorced his then wife three times as a result.  The appellant noted that the Veteran had intrusive memories of the traumatic events, including nightmares and re-experiencing the fear he felt.  He became more angry and irritable, had problems concentrating, and the appellant noticed that the Veteran would withdraw under stress.  The VA physician stated that it was more likely than not that there was a direct relationship between the Veteran's PTSD and service-related events, and that the Veteran's PTSD symptomatology continued to have a significant negative impact on his ability to cope with everyday life events.

The Board notes that in March 2007 and August 2013, the Joint Services Records Research Center (JSRRC) issued memoranda documenting its formal finding of a lack of information required to corroborate stressors associated with a PTSD service connection claim.  Specifically, it was noted that the Veteran's military personnel records, service treatment records, and VA treatment records were reviewed.  The Veteran did not respond to requests for specific information that would assist in the verification of a PTSD stressor, including addresses or statements from people he identified in his unit.

As discussed above, evidence of the current disability's incurrence in or relation to service is an essential element of direct service connection, and here, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for direct service connection for PTSD.  The Veteran's service treatment records are negative for complaints, symptoms or diagnoses of a psychiatric disorder, to include PTSD.  In addition, the diagnosis of PTSD manifested many years after service. The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The medical evidence does not support the Veterans' claim that he experienced PTSD symptoms since the alleged stressor event in 1966.  Instead, treatment records show that PTSD symptoms did not manifest until approximately 2007, many years following service, and there is no competent medical evidence of record to contradict these findings.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While a VA physician attributed the Veteran's PTSD to his claimed in-service stressor, this is not sufficient to establish that the stressor occurred.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Noting that the Veteran did not serve in combat, the Board further finds that the Veteran's lay testimony alone is insufficient to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 395-96.  As the probative evidence of record does not corroborate the Veteran's claimed in-service stressor, service connection is not warranted for PTSD.   The preponderance of the evidence is against the claim, and thus the benefit-of-the-doubt rule is not for application, and the claim is denied.   See 38 U.S.C. §5107 (2012).


ORDER

Entitlement to an initial compensable rating from November 1, 2007 to May 7, 2009 for service-connected residuals of lung cancer status post upper right lobectomy, is denied.

Entitlement to an evaluation in excess of 10 percent from May 7, 2009 to October 30, 2012 for service-connected residuals of lung cancer status post upper right lobectomy, is denied.

Entitlement to an evaluation in excess of 30 percent from October 30, 2012 to February 5, 2016 for service-connected residuals of lung cancer status post upper right lobectomy, is denied.

Entitlement to a 100 percent disability rating from February 5, 2016 for service-connected residuals of lung cancer status post upper right lobectomy is granted.

The petition to reopen a claim for service connection for left upper leg burn is granted.

Entitlement to service connection for left upper leg burn is denied.

The petition to reopen a claim for service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.


REMAND

Entitlement to an initial increased rating for posterior chest scar was denied in an August 2015 rating decision and entitlement to service connection for sleep apnea was denied in a December 2015 rating decision.  The Veteran submitted a timely notice of disagreement in February 2016.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the appellant regarding the August 2015 denial of an initial increased rating for service-connected painful scar, posterior chest, and the December 2015 denial of service connection for sleep apnea, and follow all appropriate appellate proceedings thereafter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


